DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 10-11 are objected to because of the following informalities:  “an anionic surfactant” should read “the anionic surfactant”.  
Claims 5-9 are objected to because of the following informalities:  “an electrolyte as claimed in claim 1” in part “c” of claims 5-6 should read “the electrolyte”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrochemical machining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the precision electrochemical machining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20090139875 A1) as submitted on Applicant's Information Disclosure Statement on 8 September 2022.
In regards to claim(s) 1, Kim discloses an electrolyte for electrochemical machining ([37]).  The instant claim term “for electrochemical machining of a -’’ nickel-based superalloy” is an intended use of the electrolyte and does not structurally define the electrolyte over the prior art.  See MPEP 2114.  In regards to the instant claim terms “optionally,” such limitations are not required by the prior art.  Kim discloses sodium nitrate aqueous solution at 15% wt. ([38]) and at a pH of 7 (neutral; [38]).  Kim discloses a complexing agent of nitrilotriacetic acid (NTA; claim 7) at a concentration of 0.5 to 2 % wt. (claim 8) which overlaps the instantly claimed range of 1 to 5 % wt. and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Claim(s) 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li (CN 108118388 A).
In regards to claim(s) 2 and 10-11, Kim discloses a surfactant, but does not explicitly disclose an anionic surfactant.
Li pertains to electrochemical polishing of Ni alloy (title) and is therefore in the same field of endeavor as Kim.  Li discloses an additive of saccharin as brightening agent (p. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrolyte of Kim with Li’s saccharin because Li teaches such allows for cleanness, high efficiency and good polishing quality (Li, p. 2).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (EP 2947183 A 1) as submitted on Applicant's Information Disclosure Statement on 3 May 2021 in view of Tian (CN 106048704 A).
In regards to claim(s) 1 and 3, Zhu discloses an electrolyte for electrochemical machining (abstract).  The instant claim term “for electrochemical machining of a -’’ nickel-based superalloy” is an intended use of the electrolyte and does not structurally define the electrolyte over the prior art.  See MPEP 2114.  In regards to the instant claim terms “optionally,” such limitations are not required by the prior art. Zhu discloses sodium nitrate aqueous solution at 20% wt. ([17]) and at a pH of 4-6 ([17]).  Kim discloses a complexing/chelating agent of organophosphate (abstract) at a concentration of 1 to 5 % wt. ([16]), further discloses a specific complexant of HEDP (claim 7).
However, Zhu does not explicitly disclose wherein the complexing agent is sulfosalicylic acid.
Tian pertains to electrolytic removal of material (abstract) and is therefore in the same field of endeavor as Zhu.  Tian discloses a complexing agent of sulfosalicylic acid (p. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Zhu’s complexing agent of HEDP with Li’s sulfosalicylic acid because Li teaches both compounds serve the same purpose (Li, p. 2) and therefore such a substitution would provide predictable results.  See MPEP 2141 III (B).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bagehorn (US 20190292681 A1), as evidenced by Admitted Prior Art in the specification, and in further view of Trimmer (US 20160362810 A1) as submitted on Applicant's Information Disclosure Statement on 3 May 2021.
In regards to claim(s) 5, Kim discloses electrochemical machining of nickel alloy ([12]) providing the electrolyte of claim 1, providing the nickel alloy workpiece as an anode ([5]) and a tool electrode as a cathode ([5]), the anode and cathode separated by a predetermined gap while dipped in the electrolyte ([5]) with a continuous current ([5]) to obtain the workpiece with the desired shape.
However, Kim does not explicitly disclose the gap is between 0.1 to 1 mm and that the workpiece is a -’’ nickel-based superalloy.
Bagehorn pertains to electrolytic polishing of metallic substrate (abstract) and is therefore in the same field of endeavor as Kim.  Bagehorn discloses Inconel 718 ([63]); the APA evidences that Inconel 718 is a-’’ nickel-based superalloy (specification, p. 3, lines 25-26).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim with Bagehorn’s Inconel 718 because Bagehorn teaches that electrolytic removal with specific electrolytes may be performed on many types of alloy, including Inconel 718 (Bagehorn, [63]).  Such a modification would provide predictable results since both Kim and Bagehorn pertain to electrolytes that include complexants.  See MPEP 2141 III (A).
However, Kim in view of Bagehorn does not explicitly disclose that the gap is between 0.1 to 1 mm.
Trimmer pertains to electrochemical machining/removal (abstract) and is therefore in the same field of endeavor as Kim and Bagehorn.  Trimmer discloses that a gap of about 0.01 in to 0.014 in ([22]), thus 0.254 mm to 0.356 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim in view of Bagehorn with Trimmer’s gap because Trimmer teaches such is suitable for an electrochemical machining process (Trimmer, [22]).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Trimmer’923 (US 20190262923 A1) as evidenced by Admitted Prior Art in the specification.
In regards to claim(s) 6, Kim discloses electrochemical machining of nickel alloy ([12]) providing the electrolyte of claim 1, providing the nickel alloy workpiece as an anode ([5]) and a tool electrode as a cathode ([5]), the anode and cathode separated by a predetermined gap while dipped in the electrolyte ([5]) with a current ([5]) to obtain the workpiece with the desired shape.
However, Kim does not explicitly disclose the gap is between 10 to 200 µm, the workpiece is a -’’ nickel-based superalloy and that a pulsed current is applied.  It is noted that the instant claims state “possible oscillation” and “possible rectilinear translational movement” of the cathode and therefore these limitations are not required in the prior art.
Trimmer’923 pertains to electrochemical machining/removal (abstract) and is therefore in the same field of endeavor as Kim.  Trimmer’923’s electrochemical machining comprises micromachining mode ([20]) and therefore reads upon precision electrochemical machining.  Trimmer’923 discloses Inconel 718 ([24]); the APA evidences that Inconel 718 is a-’’ nickel-based superalloy (specification, p. 3, lines 25-26).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim with Trimmer’923’s Inconel 718 because Trimmer’923 teaches that electrolytic removal with specific electrolytes ([24]) may be performed on many types of alloy, including Inconel 718 ([24]).  Such a modification would provide predictable results since both Kim and Trimmer’923 pertain to electrolytes that include complexants (Trimmer’923; organic acids, [24]).  See MPEP 2141 III (A).  
Trimmer’923 discloses a gap of less than 0.05 mm (50 µm; [29]) which overlaps the instantly claimed range of 10 to 200 µm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.  
Trimmer’923 discloses a pulsed potential applied ([20]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim with Trimmer’923’s pulsed potential because such a modification provide high geometric control and a smooth surface finish (Trimmer’923, [20]).
In regards to claim(s) 7, Kim in view Trimmer’923 discloses a static mode process.
Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bagehorn (US 20190292681 A1), as evidenced by Admitted Prior Art in the specification, and in further view of Tchugunov (US 6835299 B1), as evidenced by Rectilinear Motion (https://web.archive.org/web/20211026101717/https://byjus.com/physics/rectilinear-motion-of-particles/).
In regards to claim(s) 6, Kim discloses electrochemical machining of nickel alloy ([12]) providing the electrolyte of claim 1, providing the nickel alloy workpiece as an anode ([5]) and a tool electrode as a cathode ([5]), the anode and cathode separated by a predetermined gap while dipped in the electrolyte ([5]) with a current ([5]) to obtain the workpiece with the desired shape.
However, Kim does not explicitly disclose the gap is between 10 to 200 µm, the workpiece is a -’’ nickel-based superalloy and that a pulsed current is applied.  It is noted that the instant claims state “possible oscillation” and “possible rectilinear translational movement” of the cathode and therefore these limitations are not required in the prior art.
Bagehorn pertains to electrolytic polishing of metallic substrate (abstract) and is therefore in the same field of endeavor as Kim.  Bagehorn discloses Inconel 718 ([63]); the APA evidences that Inconel 718 is a-’’ nickel-based superalloy (specification, p. 3, lines 25-26).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim with Bagehorn’s Inconel 718 because Bagehorn teaches that electrolytic removal with specific electrolytes may be performed on many types of alloy, including Inconel 718 (Bagehorn, [63]).  Such a modification would provide predictable results since both Kim and Bagehorn pertain to electrolytes that include complexants.  See MPEP 2141 III (A).
However, Kim in view of Bagehorn does not explicitly disclose the gap is between 10 to 200 µm and that a pulsed current is applied.
Tchugunov pertains to electrochemical machining (abstract) and is therefore in the same field of endeavor as Kim and Bagehorn.  Tchugunov discloses a gap of less than 200 µm (col. 1, lines 45-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim in view of Bagehorn because Tchugunov teaches that such allows for sharper machining definition, i.e. precision (Tchugunov, col. 1, lines 45-52).  Tchugunov discloses gap of less than 200 µm which overlaps the instantly claimed range of 10 to 200 µm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.  Tchugunov discloses pulsed current (col. 2, lines 6-15).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim in view of Bagehorn with Tchugunov’s current pulses because Tchugunov teaches such allows for an opportunity for debris and machined particles to be flushed away (Tchugunov, col. 2, lines 6-15).
In regards to claim(s) 8-9, Tchugunov discloses a vibratory oscillation of the cathode as a sine wave oscillation or of any other suitable wave form (col. 2, lines 16-22; Fig. 10; Fig. 15).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kim in view of Bagehorn with Tchugunov’s vibratory oscillation because Tchugunov teaches such allows for the opportunity for debris and machined particles to be flushed away (Tchugunov, col. 2, lines 6-15).  Tchugunov discloses synchronization of the movement and pulsing (abstract). In further regards to claim 8, Rectilinear Motion evidences that such a motion of the cathode meets the definition of rectilinear movement as the movement can be described with only one coordinate axis along with time (p. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794